DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The Terminal Disclaimer filed 12 May 2022 has been approved.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a carrier for a planetary gear system including a plurality of flexured carrier posts, wherein the flexured carrier posts have a fixed proximal end and a cantilevered distal end, a plurality of flexured roller races each having a fixed end coupled to the cantilevered end of a respective post and a cantilevered end, and the cantilevered ends of the flexured roller races experience cantilevered motion to absorb loads from planet gears, as required by claims 1 and 15.
In references such as Hirano et al., Budny et al., Montestruc, and Li et al. cited in the First Office Action of 12 May 2022, where a cantilevered sleeve (race) is fixed to a cantilevered carrier post, the entire compensating bending is done in the post.  This is in contrast to the claimed “flexured roller races”, the cantilevered ends of which “experience cantilevered motion to absorb loads from planet gears.”  Paragraph [0035] of the current application describes the roller races being flexured and experiencing cantilevered motion, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659